Case: 2:09-cr-00260-MHW Doc #: 304 Filed: 10/27/20 Page: 1 of 1 PAGEID #: 1066



                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America,

      V.                                         Case No. 2:09-cr-260

                                                 Judge Michael H. Watson
Armondo Leonardo Montez,

                                    ORDER

      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, EOF No. 302, that Defendant's guilty

plea be accepted. The Court accepts Defendant's plea of guilty to Counts 1 and

2 of the Superseding Information, and he is hereby adjudged guilty on those

counts. The Court will defer the decision of whether to accept the plea

agreement until the sentencing hearing.

      IT IS SO ORDERED.




                                      IICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT
